DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Amendment filed 07/11/2022.  Claims 1-20 are pending.  Claims 1, 17, and 19 have been written in independent form.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 21B in FIG. 6 as disclosed in the initially filed written description on page 11 line 22.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 22B in FIG. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 2 line 21 – It appears that the word “Boing” is a typographical, and should be the word “Boeing” instead.
Page 5 line 5 – The word “of” does not make sense in the sentence.
Page 7 line 14 – It appears that the word “I” is a typographical error.
Page 9 lines 16-21 – The figure descriptions do not match the figures in the drawings.  Additionally,
FIG. 1 and FIG. 2 are not in the drawings;
FIG. 7 and FIG. 8 are shown in the drawings, but they are not listed in the specification along with the other figures.
Page 11 lines 20-23 – Reference character 21 has been used to designate both “location(s)” and “sealed connectors.”  And, reference character 21B is not shown in FIG. 6 of the initially filed drawings, nor is it shown in any of the other figures in the drawings.
Page 13 lines 24-26 and 29 – Reference character 28 has been used to designate “belt fasteners” and “interconnecting fastening straps” and “fastening straps.”
Page 14 line 7 – The word “at” does not make sense in the sentence.
Page 16 line 1 – Reference character 28 is also designated as “strap on belt fastener 27,” which is also different from the three designated descriptions listed on page 13 as objected to hereinabove.
Multiple pages – Reference character 13’ is designated as follows:
Page 11 line 16 “interwoven conducting flexible wires” and
Page 11 line 21 “wires” and
Page 11 line 23 “wire” and
Page 13 lines 16-17 “conductors” and
Page 13 lines 18-19 “conductor” and
Page 15 line 11 “wires as conductors”
Page 15 line 16 – Reference character 15A is being used to described two different parts, i.e., “first rigid arm” and “first location.”
As a general note, Applicant is encouraged to ensure that the designations of the reference characters listed at the end of the specification are consistent with the manner in which they are listed throughout the specification and drawings filed 04/23/2019.  Also, ensure that drawing descriptions in the specification are consistent with the figures referenced in the drawings.
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7 – It appears that “buss” is a typographical error, and should be the word “bus” instead.  Additionally, data bus is designated as 13” on page 15 line 12, not 13’ as designated in the instant claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claims 1-3, 7-10, and 17-18 is/are rejected under 35 USC § 103 as being unpatentable over Nunes et al., U.S. Patent Application Publication 2018/0022461 A1 (hereinafter called Nunes), and further in view of Yokomaku et al., U.S. Patent Application Publication 2001/0002686 A1 (hereinafter called Yokomaku).
Regarding claim 1, Nunes teaches a lighter than air airship (1) comprising
a gas-filled flexible hull (2) which is elongate with a longitudinal axis (1') and with a front end (4) and a rear end (5) (See e.g., FIG. 1 element 18; ¶ [0013], [0018], & [0021]),
wherein a harness-structure (3) is abutting an outer side of the hull (2) without perturbing the hull (2) and without extending through the hull (2) (See e.g., FIGS. 1 & 2 elements 15-17);
wherein the harness structure (3) is made of a bendable material (See e.g., FIG. 1 element 12; ¶ [0018], “The balloon 12 may be made of any suitable material as long as it is lightweight and capable of containing helium or the like, such as reinforced gas-tight plastic, or materials that airships like dirigibles are typically made of.”) and carries a propeller engine (10) (See e.g., FIGS. 1 & 3 elements 14, 13; ¶ [0019]) for forward thrust of the airship (1).
But Nunes does not teach rechargeable batteries (11) for providing electrical power to the propeller engine (10), and a solar cell panel for providing electrical power to recharge the batteries (11).
However, Yokomaku teaches rechargeable batteries (11) (See e.g., ¶ [0064]) for providing electrical power to the propeller engine (10), and a solar panel (See e.g., FIGS. 1 & 2 elements 41, 47; ¶ [0064]) for providing electrical power to recharge the batteries (11).
Thus, it would have been obvious to one of ordinary skill in the art, having the art of Nunes and Yokomaku before him, before the effective filing date of the claimed invention, to modify the invention of Nunes to include rechargeable batteries for providing electrical power to the propeller engine, and a solar panel for providing electrical power to recharge the batteries, as taught in the prior art of Yokomaku.  One would have been motivated to make such a combination to achieve the predictable result of, providing a power cable via the shortest route, thereby shortening the power cable and reducing the possible power loss there along and the total weight of the airship, as disclosed in the prior art of Yokomaku (See e.g., ¶ [0080]), as well as to enable improved, extended endurance for the air vehicle.
Regarding claim 2, Nunes, as modified by Yokomaku in the rejection of claim 1 hereinabove, further teaches, wherein the solar cell panel (Yokomaku See e.g., FIGS. 1 & 2 elements 41, 47; ¶ [0064]), the batteries (11) (Yokomaku See e.g., ¶ [0064]), the propeller engine (10) (Nunes See e.g., FIGS. 1 & 3 elements 14, 13; ¶ [0019]) are electrically interconnected by electrical conductors (13) (Yokomaku See e.g., FIGS. 2-4B & 8 element 14; ¶ [0064]) that are integrated in the bendable material (Nunes See e.g., FIG. 1; ¶ [0018]; and Yokomaku See e.g., ¶s [0055], [0058], & [0064], “The gas envelope 10 is a generally ellipsoidal balloon defined by a ship hull 11. … The suspension chords 13 are provided to be parallel to one another and perpendicular to the center line "a", and to connect a center portion of the upper surface of the ship hull 11 and a center portion of the bottom surface of the ship hull 11. … Power cables are provided coaxially with or in parallel to the suspension chords for connecting the solar battery module 41 to the load 47, e.g., the storage battery …”  In the combination of Nunes and Yokomaku, element 13 of Yokomaku (with which the power cable 14 is coaxially formed) which is integrated in the bendable material as disclosed in Yokomaku in paragraph [0058], is now integrated in the bendable material in Nunes) of the harness structure (3) (Nunes See e.g., FIG. 1 elements 15-17).
Regarding claim 3, Nunes, as modified by Yokomaku in the rejection of claim 2 hereinabove, further teaches wherein the bendable material (Nunes See e.g., FIG. 1; ¶ [0018]) of the harness structure (3) (Nunes See e.g., FIG. 1 elements 15-17) is a textile material comprising yarn (Nunes FIG. 1; ¶ [0018], “The balloon 12 may be made of any suitable material as long as it is lightweight and capable of containing helium or the like, such as reinforced gas-tight plastic, or materials that airships like dirigibles are typically made of.”  Where, it is well-known that the lightweight materials of which airships are typically made of include cotton fabric impregnated with rubber, neoprene, Dacron, etc. (See e.g., https://www.britannica.com/technology/airship “The gas-containing envelopes of early airships used cotton fabric impregnated with rubber, a combination that was eventually superseded by synthetic fabrics such as neoprene and Dacron.”) all of which contain yarn, and therefore teach a textile material comprising yarn) among which the electrical conductors (Yokomaku See e.g., FIGS. 1-4B & 8 element 14; ¶ [0064]) are provided as part of the textile material (See e.g., the rejection of claim 2 hereinabove that discusses the manner in which the electrical conductors are integrated into the bendable material by Yokomaku, of which the textile material is a part).
Regarding claim 7, Nunes, as modified by Yokomaku in the rejection of claim 2 hereinabove, further teaches wherein the electrical conductors (Yokomaku See e.g., FIGS. 2-4B & 8 element 14; ¶ [0064]) also comprise a digital data buss (13') (Yokomaku See e.g., FIGS. 2-4B & 8 element 14; ¶ [0064], where element 14 teaches a digital databus because it is transmitting data between the load 47, i.e., battery and the solar panel 41.) for transmitting digital data between a control unit (25) (Nunes See e.g., FIG. 3 element 26) and the batteries (11) (Yokomaku See e.g., ¶ [0064]), the solar cell panel (12) (Yokomaku See e.g., FIGS. 1 & 2 elements 41, 47; ¶ [0064]), and the propeller engine (10) (Nunes See e.g., FIG. 1 elements 14, 13; ¶ [0019]) (Examiner notes that a control unit (25) and the batteries (11), the solar cell panel (12), and the propeller engine (10), are not being positively claimed to actually do any transmitting, rather they are simply indicating devices between which the digital data can be transmitted; however, in the interest of compact prosecution, because the devices are present in the recited prior art references, they have been listed in the instant claim).
Regarding claim 8, Nunes, as modified by Yokomaku in the rejection of claim 2 hereinabove, further teaches wherein the harness-structure (3) (Nunes See e.g., FIG. 1 elements 15-17) comprises a bendable ring-belt (7) extending as a ring around the hull (2) and around the longitudinal axis (1') (Nunes See e.g., FIG. 1 element 17) and carrying the solar cell panel (12) (Yokomaku See e.g., FIGS. 1 & 2 elements 41, 47; ¶ [0064]).
Regarding claim 9, Nunes, as modified by Yokomaku in the rejection of claim 8 hereinabove, further teaches wherein the ring-belt (7) (Nunes See e.g., FIG. 1 element 17) is made of a ring-belt material (Nunes See e.g., FIGS. 1 & 2 element 17; ¶ [0019], “… circumferential metal, carbon-fiber, plastic, or the like bands 15, 16, and 17 …”  Examiner notes that the claim does not set forth what a ring-belt material is made of) into which the electrical conductors (13) (Yokomaku See e.g., FIGS. 2-4B & 8 element 14; ¶ [0064]) are integrated (See e.g., the rejection of claim 2 hereinabove that discusses the manner in which the electrical conductors are integrated into the bendable material by both Nunes and Yokomaku), wherein the electrical conductors are electrically interconnecting the solar cell panel (12) (Yokomaku See e.g., FIGS. 2-4B & 8 element 14; ¶ [0064]) and the batteries (11) (Yokomaku See e.g., FIGS. 2 & 3 elements 14 & 47; ¶s [0058] & [0064], “The suspension chords 13 are provided … to connect a center portion of the upper surface of the ship hull 11 and a center portion of the bottom surface of the ship hull 11.”).
Regarding claim 10, Nunes, as modified by Yokomaku in the rejection of claim 9 hereinabove, further teaches wherein the ring-belt (7) (Nunes See e.g., FIG. 1 element 17; ¶ [0019], “… circumferential metal, carbon-fiber, plastic, or the like bands 15, 16, and 17 …”  Examiner notes that the claim does not set forth what a ring-belt material is made of) also carries the propeller engine (10) (Nunes See e.g., FIG. 1 & 2 elements 14, 13; ¶ [0019]), and the electrical conductors (13) (Yokomaku See e.g., FIGS. 2-4B & 8 element 14; ¶ [0064]) integrated (See e.g., the rejection of claim 2 hereinabove that discusses the manner in which the electrical conductors are integrated into the bendable material by both Nunes and Yokomaku) into the ring-belt material (as recited in the rejection of claim 8 hereinabove) are also electrically connected (Yokomaku See e.g., FIGS. 2-4B & 8 element 14; ¶ [0064]) to the propeller engine (10) (Nunes See e.g., FIG. 1 & 2 elements 14, 13; ¶ [0019]).
Regarding claim 17, Nunes teaches a method for producing a lighter than air airship, the method comprising,
providing an elongate hull with a longitudinal axis (1') (See e.g., FIGS. 1 & 2 element 18; ¶ [0013], [0018], & [0021]) and inflating the hull with gas (See e.g., FIG. 1; column 1 lines 59-64 and 66; column 2 lines 3-13);
providing a harness-structure (3) (See e.g., FIGS. 1 & 2 elements 15-17) made of a bendable material (See e.g., FIG. 1 element 12; ¶ [0018], “The balloon 12 may be made of any suitable material as long as it is lightweight and capable of containing helium or the like, such as reinforced gas-tight plastic, or materials that airships like dirigibles are typically made of.”);
securing the harness-structure (3) around the hull after inflating the hull, such that the harness-structure (3) is abutting an outer side of the hull (2) without perturbing the hull (2) and without extending through the hull (2) (See e.g., FIG. 1 elements 12 & 15-17);
securing a propeller engine (10) (See e.g., FIGS. 1 & 3 elements 14, 13; ¶ [0019]) for forward thrust of the airship (1).
But Nunes does not teach rechargeable batteries (11) for providing electrical power to the propeller engine (10), and a solar cell panel for providing electrical power to recharge the batteries (11) to the harness structure (3).
However, Yokomaku teaches rechargeable batteries (11) (See e.g., ¶ [0064]) for providing electrical power to the propeller engine (10), and a solar panel (See e.g., FIGS. 1 & 2 elements 41, 47; ¶ [0064]) for providing electrical power to recharge the batteries (11).
Thus, it would have been obvious to one of ordinary skill in the art, having the art of Nunes and Yokomaku before him, before the effective filing date of the claimed invention, to modify the method of Nunes to include rechargeable batteries for providing electrical power to the propeller engine, and a solar panel for providing electrical power to recharge the batteries, as taught in the art of Yokomaku.  One would have been motivated to make such a combination to achieve the predictable result of, providing a power cable via the shortest route, thereby shortening the power cable and reducing the possible power loss there along and the total weight of the airship, as disclosed in the prior art of Yokomaku (See e.g., ¶ [0080]), as well as to enable improved, extended endurance for the air vehicle.
Regarding claim 18, Nunes, as modified by Yokomaku in the rejection of claim 17 hereinabove, further teaches wherein the method comprises providing electrical conductors (13) (Yokomaku See e.g., FIGS. 1-4B & 8 element 14; ¶ [0064]) integrated in the bendable material (Nunes See e.g., FIG. 1 element 12; ¶ [0018], “The balloon 12 may be made of any suitable material as long as it is lightweight and capable of containing helium or the like, such as reinforced gas-tight plastic, or materials that airships like dirigibles are typically made of.” and Yokomaku See e.g., ¶s [0055], [0058], & [0064], “The gas envelope 10 is a generally ellipsoidal balloon defined by a ship hull 11. … The suspension chords 13 are provided to be parallel to one another and perpendicular to the center line "a", and to connect a center portion of the upper surface of the ship hull 11 and a center portion of the bottom surface of the ship hull 11. … Power cables are provided coaxially with or in parallel to the suspension chords for connecting the solar battery module 41 to the load 47, e.g., the storage battery …”  In the combination of Nunes and Yokomaku, element 13 of Yokomaku (with which the power cable 14 is coaxially formed) which is integrated in the bendable material as disclosed in Yokomaku in paragraph [0058], is now integrated in the bendable material in Nunes) of the harness structure (3) (Nunes See e.g., FIG. 1 elements 15-17) and interconnecting the solar cell panel (12) (Yokomaku See e.g., FIGS. 1 & 2 elements 41, 47; ¶ [0064]), the batteries (11) (Yokomaku See e.g., ¶ [0064]), and the propeller engine (10) (See e.g., FIGS. 1 & 3 elements 14, 13; ¶ [0019]) by the electrical conductors (13) (Yokomaku See e.g., FIGS. 2-4B & 8 element 14; ¶ [0064]).


Claims 4-6 is/are rejected under 35 USC § 103 as being unpatentable over Nunes, and further in view of Yokomaku, and further in view of YANG et al., U.S. Patent Application Publication 2019/0217078 A1 (hereinafter called YANG).
Regarding claim 4, Nunes, as modified by Yokomaku in the rejection of claim 3 hereinabove, further teaches wherein the electrical conductors are wires (Yokomaku See e.g., FIGS. 2 & 4 element 14; ¶ [0064]).
But neither Nunes nor Yokomaku teaches the electrical conductors are wires interwoven with the yarn or knitted or embroidered into the textile material.
However, YANG teaches the electrical conductors are wires interwoven with the yarn or knitted or embroidered into the textile material (See e.g., FIG. 2; ¶s [0075] & [0095]).
Thus, it would have been obvious to one of ordinary skill in the art, having the art of Nunes, Yokomaku, and YANG before him, before the effective filing date of the claimed invention, to modify the combined invention of Nunes and Yokomaku to include the electrical conductors are wires interwoven with the yarn or knitted or embroidered into the textile material, as taught in the prior art of YANG.  One would have been motivated to make such a combination to achieve the predictable result of ensuring that electrical conductor wires maintain consistent connections via the material to allow the device on which they are being used to reliably, dependably, and effectively perform their function(s).
Regarding claim 5, Nunes, as modified by Yokomaku in the rejection of claim 3 hereinabove, further teaches wherein the textile material (Nunes FIGS. 1 & 2; ¶ [0018], as discussed in detail in the rejection of claim 3 hereinabove) comprises contact locations (Yokomaku See e.g., FIGS. 2 & 4 element 14; ¶s [0058] & [0064], “The suspension chords 13 are provided … to connect a center portion of the upper surface of the ship hull 11 and a center portion of the bottom surface of the ship hull 11.”) at which there is an electrical connection between the wires and the batteries (Yokomaku See e.g., FIGS. 2 & 3 elements 14 & 47; ¶s [0058] & [0064], “The suspension chords 13 are provided … to connect a center portion of the upper surface of the ship hull 11 and a center portion of the bottom surface of the ship hull 11.”) or the solar cell panel or the propeller engine.
But neither Nunes nor Yokomaku teaches wherein at the locations, the wires are extending out of the textile material.
However, YANG teaches wherein at the locations, the wires are extending out of the textile material (See e.g., FIG. 2 elements 106, 107; ¶ [0089]).
Thus, it would have been obvious to one of ordinary skill in the art, having the art of Nunes, Yokomaku, and YANG before him, before the effective filing date of the claimed invention, to modify the combined invention of Purvis and Yokomaku to include at the locations, the wires are extending out of the textile material, as taught in the prior art of YANG.  One would have been motivated to make such a combination to achieve the predictable result of ensuring that electrical conductor wires maintain consistent connections via the material to allow the device on which they are being used to reliably, dependably, and effectively perform their function(s).
Regarding claim 6, Nunes, as modified by Yokomaku in the rejection of claim 2 hereinabove, further teaches the conductors (13) (Yokomaku See e.g., FIGS. 2-4B & 8 element 14; ¶ [0064]) and the bendable material (Nunes See e.g., FIG. 1; ¶ [0018]) of the harness structure (3) (Nunes See e.g., FIGS. 1 & 2 elements 16-17).
But neither Nunes nor Yokomaku teach the conductors are printed or laminated onto the bendable material … .
However, YANG teaches the conductors are printed … onto the bendable material (See e.g., FIG. 1; ¶s [0095] & [0097]-[0098]) … .
Thus, it would have been obvious to one of ordinary skill in the art, having the art of Nunes, Yokomaku, and YANG before him, before the effective filing date of the claimed invention, to modify the combined invention of Nunes and Yokomaku to include at the locations, the wires are only locally extending out of the fabric, as taught in the prior art of YANG.  One would have been motivated to make such a combination to achieve the predictable result of ensuring that electrical conductors maintain consistent connections via the material to allow the device on which they are being used to reliably, dependably, and effectively perform their function(s).


Claim 12 is/are rejected under 35 USC § 103 as being unpatentable over Nunes, and further in view of Yokomaku, and further in view of Purvis, U.S. Patent 7,147,184 B1 (hereinafter called Purvis).
Regarding claim 12, Nunes, as modified by Yokomaku in the rejection of claim 8 hereinabove, further teaches the ring-belt (7) (Nunes See e.g., FIG. 1 element 17).
But neither Nunes nor Yokomaku teaches a ring-belt tensioner (30) configured for automatically and resiliently providing contractive tension to the ring-belt material in a direction towards reduction of the length of the ring-belt (7) for accommodating volume variations of the hull (2).
However, Purvis teaches a ring-belt tensioner (30) (See e.g., FIGS. 4, 6, & 8 elements 50; column 5 line 65-column 6 line 2) configured for automatically and resiliently providing contractive tension to the ring-belt material in a direction towards reduction of the length of the ring-belt (7) for accommodating volume variations of the hull (2).
Thus, it would have been obvious to one of ordinary skill in the art, having the art of Nunes, Yokomaku, and Purvis before him, before the effective filing date of the claimed invention, to modify the combined invention of Nunes and Yokomaku to include a ring-belt tensioner (30) configured for automatically and resiliently providing contractive tension to the ring-belt material in a direction towards reduction of the length of the ring-belt (7) for accommodating volume variations of the hull (2), as taught in the prior art of Purvis.  One would have been motivated to make such a combination to achieve the predictable result of providing aerodynamic structures and fittings that can be attached to an airship or balloon to improve its aerodynamic efficiency, as suggested by Purvis (See e.g., column 1 lines 47-49).

Allowable Subject Matter
Claims 19 and 20 are allowed.
Claims 11 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an Examiner’s statement of Reasons for Allowance: The prior art of record fails to show alone or in combination, the following, in summary, as claimed:
A method for producing a lighter than air airship providing the harness structure with the solar panel secured to the harness structure prior to securing the harness-structure around the hull.

Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive.
On page 7 of the REMARKS, Applicant argues “In Yokomoto, the propeller engines are carried on and directly supported on structure within the gas envelope without a harness intervening to hold the engines and without side engines on a harness.”  Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner agrees that the prior art of Yokomaku does not disclose a harness intervening to hold the engines without side engines on a harness.  But, Examiner did not rely on Yokomaku to teach these claim limitations as set forth in claims 1 and 17.
As a matter of correction for the record, Applicant referred to Yokomoto in the cited argument hereinabove, but the actual reference is Yokomaku.
On page 8 of the REMARKS, Applicant argues “The Nunes' drone is intended and designed to be a UAV and cannot be extended to be a harness for an existing airship.”  Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Nunes discloses an airship with a harness.  Nunes was relied upon to teach a harness for an existing airship.
On page 8 of the REMARKS, Applicant argues “To modify Nunes or Yokomaku to make the present invention, as claimed, would be hindsight, using the present invention as a guide.”  Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner relied on the rejection under 35 USC § 103 of Nunes in view of Yokomaku, to reject claims 1 and 17, not individually in rejections under separate 35 USC § 102 rejections.
Regarding the Specification, Applicant states “In the Specification: Kindly enter and approve the Substitute Specification (Exhibit 1).  Kindly accept Exhibit 1, the corrected form. Exhibit 2 is part of the record but was not used for publication.  The errors were not found in the published application.”  Examiner respectfully disagrees.  Contrary to Applicant’s assertion, the objections listed in the Specification objections hereinabove are still present in the most recently filed specification on 11/08/2021, as well as in all of the other specifications that Applicant referenced in the argument copied hereinabove.
More importantly, a marked-up copy of the substitute specification showing all the changes relative to the immediate prior version of the specification of record must also be submitted per MPEP § 608.01(q) Substitute or Rewritten Specification.  Applicant has not filed any marked-up copies of amended specifications. Consequently, the Specification objections have been maintained as set forth hereinabove in the instant Office Action.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
18 July 2022



/Nicholas McFall/Primary Examiner, Art Unit 3644